     Erica A. Maharg (Bar No. 279396)
 1   M. Benjamin Eichenberg (Bar No. 270893)
 2   SAN FRANCISCO BAYKEEPER
     1736 Franklin Street, Suite 800
 3   Oakland, California 94612
     Telephone: (510) 735-9700
 4   Facsimile: (510) 735-9160
     Email: erica@baykeeper.org
 5
     Email: ben@baykeeper.org
 6
     Attorneys for Plaintiff
 7   SAN FRANCISCO BAYKEEPER

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11
      SAN FRANCISCO BAYKEEPER, a California        Case No.: 2:18-cv-3154
12    non-profit corporation,
13                                                 STIPULATED REQUEST TO
                  Plaintiff,
                                                   ENTER [PROPOSED] CONSENT
14                                                 DECREE AND DISMISSAL; ORDER
           v.
15
      VISION RECYCLING; TWDC INDUSTRIES            (Federal Water Pollution Control Act, 33
16    CORP dba Vision Recycling; TOM DEL           U.S.C. §§ 1251 et seq.)
17    CONTE; ROBERTO AGUIRRE,
                                                   Filed: December 6, 2018
18                Defendants.

19                                                 Honorable Kimberly J. Mueller
20

21

22

23

24

25

26

27

28

     REQUEST TO ENTER CONSENT DECREE 1                              Case No.   2:18-CV-3154
 1      WHEREAS, on June 10, 2019, Plaintiff San Francisco Baykeeper and Defendants Vision Recycling,

 2   TWDC Industries Corp Dba Vision Recycling, Tom Del Conte, and Roberto Aguirre (collectively,

 3   “Vision”) notified the Court that the parties had reached a tentative settlement in this action and served

 4   copies of the [Proposed] Consent Decree via U.S. Mail to the U.S. Department of Justice and U.S.

 5   Environmental Protection Agency for a mandatory 45-day review period under 33 U.S.C. § 1365(c)(3)

 6   and 40 C.F.R. § 135.5 (see Dkt. No. 11);

 7      WHEREAS, on June 11, 2019, the Court vacated the case management conference (see Dkt. No.

 8   12);
 9      WHEREAS, on July 22, 2019, the U.S. Department of Justice notified the parties that it does not
10   object to the entry of the [Proposed] Consent Decree (see Dkt. No. 13);
11      WHEREFORE, the parties hereby stipulate and request that the Court approve and enter the
12   [Proposed] Consent Decree as an Order of the Court, order that the above-captioned action be dismissed
13   with prejudice, and retain jurisdiction over the parties for the sole purpose of enforcing compliance by
14   the parties with the terms of the [Proposed] Consent Decree until the [Proposed] Consent Decree
15   terminates;
16      WHEREFORE, the parties hereby stipulate and request the Court to approve and enter the
17   [Proposed] Order attached hereto.
                                                   Respectfully submitted,
18

19   DATE: July 24, 2019                           SAN FRANCISCO BAYKEEPER

20                                                 /s/ Erica A. Maharg
                                                   Erica A. Maharg
21                                                 Attorneys for Plaintiff
                                                   SAN FRANCISCO BAYKEEPER
22

23   DATE: July 24, 2019                           MICHEL & ASSOCIATES, P.C.

24                                                 /s/ W. Lee Smith
                                                   W. Lee Smith
25                                                 Attorneys for Defendants
                                                   VISION RECYCLING, TWDC INDUSTRIES CORP
26
                                                   DBA VISION RECYCLING, TOM DEL CONTE, and
27                                                 ROBERTO AGUIRRE

28

     REQUEST TO ENTER CONSENT DECREE 2                                              Case No.    2:18-CV-3154
 1                                                   ORDER
 2          IT IS HEREBY ORDERED that the [Proposed] Consent Decree, attached hereto as Exhibit A, is
 3   fully incorporated herein by reference and is entered as an Order of the Court.
 4          IT IS FURTHER ORDERED that the Court shall retain jurisdiction over the parties for the sole
 5   purpose of enforcing compliance by the Plaintiff and Defendants with the terms of the Consent Decree
 6   until the Consent Decree terminates.
 7          IT IS FURTHER ORDERED that the above-captioned action against Defendants is dismissed
 8   with prejudice
 9          IT IS SO ORDERED.

10

11   DATE: August 7, 2019.

12

13
                                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     REQUEST TO ENTER CONSENT DECREE 1                                             Case No.   2:18-CV-3154
EXHIBIT A
     Erica A. Maharg (Bar No. 279396)
 1   M. Benjamin Eichenberg (Bar No. 270893)
 2   SAN FRANCISCO BAYKEEPER
     1736 Franklin Street, Suite 800
 3   Oakland, California 94612
     Telephone: (510) 735-9700
 4   Facsimile: (510) 735-9160
     Email: erica@baykeeper.org
 5
     Email: ben@baykeeper.org
 6
     Attorneys for Plaintiff
 7   SAN FRANCISCO BAYKEEPER

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                       SACRAMENTO DIVISION
11
      SAN FRANCISCO BAYKEEPER, a California        Case No.: 2:18-cv-3154
12    non-profit corporation,
                                                   [PROPOSED] CONSENT DECREE
13
                  Plaintiff,
                                                   (Federal Water Pollution Control Act,
14                                                 33 U.S.C. §§ 1251 et seq.)
           v.
15
      VISION RECYCLING; TWDC INDUSTRIES            Filed: December 6, 2018
16    CORP dba Vision Recycling; TOM DEL
17    CONTE; ROBERTO AGUIRRE,
                                                   Honorable Kimberly J. Mueller
18                Defendants.

19

20

21

22

23

24

25

26

27

28

     CONSENT DECREE                            1                    Case No.   2:18-CV-3154
 1                                            CONSENT DECREE
 2          WHEREAS, Plaintiff San Francisco Baykeeper, Inc. (“Baykeeper”) is a non-profit public

 3   benefit corporation dedicated to the preservation, protection, and defense of the environment,
 4   wildlife, and natural resources of the San Francisco Bay watershed;
 5          WHEREAS, Defendants Vision Recycling, TWDC Industries Corp. dba Vision Recycling, Tom
 6   Del Conte, and Roberto Aguirre (collectively, “Vision Recycling” or “Defendants”) own and operate a
 7   composting facility located at 1460 Goodyear Road, Benicia, California (the “Facility”);
 8          WHEREAS, stormwater discharges associated with industrial activity at the Facility are
 9   regulated pursuant to the National Pollutant Discharge Elimination System (“NPDES”) General Permit
10   No. CAS000001 [State Water Resources Control Board], Water Quality Order No. 2014-57-DWQ
11   (hereinafter “Industrial Stormwater Permit”), issued pursuant to Section 402 of the Federal Water
12   Pollution Control Act (the “Clean Water Act” or “Act”), 33 U.S.C. § 1342;
13          WHEREAS, the Industrial Stormwater Permit includes the following requirements for all
14   permittees, including Vision Recycling: (1) develop and implement a stormwater pollution prevention
15   plan (“SWPPP”), (2) control pollutant discharges using, as appropriate, best available technology
16   economically achievable (“BAT”) or best conventional pollutant control technology (“BCT”) to prevent
17   or reduce pollutants, (3) implement BAT and BCT through the development and application of Best
18   Management Practices (“BMPs”), which must be included and updated in the SWPPP, and (4) when
19   necessary, implement additional BMPs to prevent or reduce any pollutants that are causing or
20   contributing to any exceedance of water quality standards;
21          WHEREAS, on September 18, 2018, Baykeeper served Defendants, the Administrator of the
22   U.S. Environmental Protection Agency (“EPA”), the Executive Director of the State Water Resources
23   Control Board (“State Water Board”), the Executive Officer of the Regional Water Quality Control
24   Board, San Francisco Bay Region (“Regional Water Board”), and the Regional Administrator of EPA
25   Region IX, with a notice of intent to file suit (“60-Day Notice”) under Section 505(b)(1)(a) of the Clean
26   Water Act, 33 U.S.C. § 1365(b)(1)(A), alleging violations of the Act and the Industrial Stormwater
27   Permit at the Facility;
28

     CONSENT DECREE                                      2                        Case No.      2:18-CV-3154
 1          WHEREAS, on December 6, 2018, Baykeeper filed a complaint alleging certain violations of the
 2   Act and the Industrial Stormwater Permit at the Facility (“Complaint”);

 3          WHEREAS, Defendants deny all allegations and claims contained in the Complaint and reserve
 4   all rights and defenses with respect to such allegations and claims;
 5          WHEREAS, Baykeeper and Vision Recycling (collectively, the “Parties”) believe it is in their
 6   mutual interest and choose to resolve in full Baykeeper’s allegations in the 60-Day Notice and
 7   Complaint through settlement and avoid the cost and uncertainties of further litigation;
 8          NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE SETTLING PARTIES,
 9   AND ORDERED AND DECREED BY THE COURT, AS FOLLOWS:
10                                              I. OBJECTIVES
11    1.    It is the express purpose of the Parties to further the objectives set forth in the Clean Water Act,
12   33 U.S.C. §§ 1251 et seq., and to resolve those issues alleged by Baykeeper in its 60-Day Notice and
13   Complaint. In light of these objectives and as set forth fully below, Vision Recycling agrees to comply
14   with the provisions of this Consent Decree and the Industrial Stormwater Permit and all applicable
15   provisions of the Clean Water Act.
16                                   II. TERM OF CONSENT DECREE
17    2.    Effective Date: The Effective Date of this Consent Decree shall be the date on which all Parties
18   execute the Consent Decree.
19    3.    Term of Consent Decree: This Consent Decree shall continue in effect until September 30,
20   2022 (the “Term”), at which time the Consent Decree, and all obligations under it, shall automatically
21   terminate, unless one of the Parties has invoked Dispute Resolution in accordance with Paragraph 22.
22    4.    Early Termination: If Vision Recycling should cease industrial operations at the Facility and
23   file a Notice of Termination (“NOT”) under the Industrial Stormwater Permit prior to the termination
24   date of this Consent Decree, Vision Recycling shall send Baykeeper a copy of the proposed NOT
25   concurrent with its submittal to the Regional Water Board. Within ten (10) days of the Regional Water
26   Board’s approval of the NOT, Vision Recycling shall notify Baykeeper in writing of the approval and
27   remit all outstanding payments, including stipulated payments, to Baykeeper. This Consent Decree shall
28   terminate upon notice to Baykeeper of the NOT and payment of all outstanding payments. In the event

     CONSENT DECREE                                       3                         Case No.    2:18-CV-3154
 1   a new successor or assign continues industrial operations at the site and assumes responsibility for
 2   implementation of this Consent Decree pursuant to Paragraph 41, Vision Recycling shall notify

 3   Baykeeper within ten (10) days of the transition.
 4                                III. BEST MANAGEMENT PRACTICES
 5     5.   In order to further reduce or prevent pollutants associated with industrial activity from
 6   discharging via stormwater to the waters of the United States, Vision Recycling shall implement
 7   additional appropriate structural and non-structural best management practices (“BMPs”) to, at a
 8   minimum, comply with the requirements of the Industrial Stormwater Permit.
 9     6.   Non-Structural Best Management Practices. Beginning on the Effective Date, Vision
10   Recycling shall implement all BMPS currently identified in the Facility’s SWPPP and the following
11   additional non-structural BMPs:
12          A.      Abandoned or Inutile Equipment Storage and Removal: Vision Recycling shall
13   remove from the Facility all abandoned or broken equipment or materials no longer considered for
14   future use.
15          B.      Vehicle and Equipment Management and Maintenance: Vision Recycling shall park
16   or store all equipment, such as forklifts, hydraulic lifts, trucks, and other heavy equipment, in an area of
17   the Facility that discharges to a retention basin. In addition, Vision Recycling shall implement BMPs to
18   reduce or minimize pollutant releases from equipment, such as placing drip pans under equipment stored
19   or parked for a week or longer, weekly inspections for evidence of leaks from such equipment, and
20   prompt clean-up of spills, drips, or leaks from such equipment. Any spilled substances and absorbent
21   materials used in cleaning up spills shall be disposed of in accordance with all local, state, and federal
22   laws and regulations. Vision Recycling shall not conduct routine (i.e., non-emergency) vehicle or
23   movable equipment maintenance or repair at the Facility in outdoor, uncovered areas.
24     7.   Structural Best Management Practices: Vision Recycling shall develop and implement the
25   following structural BMPs:
26          A.      Rumble Strips. Within ninety (90) days of the Effective Date, Vision Recycling shall
27   install rumble strips near the entrance and exit of the Facility to minimize vehicular tracking;
28   ###

     CONSENT DECREE                                        4                         Case No.    2:18-CV-3154
 1          B.      Retention Basins
 2                 i.   Retention Plan. By July 15, 2019, Vision Recycling shall develop and submit to

 3   Baykeeper a plan (“Retention Plan”) to retain stormwater runoff from all industrial areas of the Facility,
 4   including but not limited to stormwater runoff from the entrance road, the water tank storage area, areas
 5   where equipment is stored, and composting areas and any run-on entering the Facility that Vision
 6   Recycling is not able to divert around or under the Facility. The retention basin(s) shall be sized to, at a
 7   minimum, meet the standards established in Section X.H.6.a of the Industrial Stormwater Permit and
 8   applicable compost facility requirements. The Retention Plan shall include:
 9                      1.   The design and sizing of the retention basin(s) and the hydrology analysis
10   prepared to determine the appropriate sizing, certified by a California licensed professional engineer;
11                      2. A description of the construction that Vision Recycling will undertake to
12   construction and/or upgrade the retention basin(s);
13                      3. The design of the stormwater conveyance improvements Vision Recycling will
14   construct to ensure that all stormwater runoff from all industrial areas, including the entrance road, is
15   transported to the retention basin(s);
16                      4. The hydraulic analysis conducted to supported the stormwater conveyance
17   improvements;
18                      5. Any surveys conducted to develop the design of the retention basin(s) and/or
19   stormwater conveyance improvements;
20                      6. The design of improvements that ensure that no stormwater runoff from the
21   Facility discharges to any wetland located within the Facility’s boundaries;
22                      7. An implementation schedule detailing the timeline for constructing the retention
23   basin(s) and stormwater conveyance system, including acquiring any necessary permits or other agency
24   approvals; and
25                      8. A description of and plan for maintaining the retention basins.
26                ii.   Baykeeper shall have thirty (30) days from receipt of the Retention Plan to request
27   clarification and/or additional documentation or propose changes to the Retention Plan. Within thirty
28   (30) days of receiving Baykeeper’s comments to the Retention Plan, Vision Recycling shall submit such

     CONSENT DECREE                                        5                        Case No.     2:18-CV-3154
 1   clarifications and/or documentation and make all of Baykeeper’s proposed changes to the Retention
 2   Plan, unless Vision Recycling timely requests a meet and confer in accordance with Paragraph 22 to

 3   discuss any concerns. Once final, compliance with the Retention Plan shall be a requirement of this
 4   Consent Decree.
 5               iii.   Vision Recycling shall fully construct and implement the BMPs included in the
 6   Retention Plan as soon as practicable but no later than September 1, 2020.
 7          C.      BMPs to Divert Run-On
 8                 i.   By July 15, 2019, Vision Recycling shall prepare and submit to Baykeeper a plan
 9   (“Diversion Plan”) to divert stormwater run-on from entering the Facility.
10                      1. The Diversion Plan may include installing ditches to route run-on around the
11   Facility or through a culvert that runs under the Facility.
12                      2. If Vision Recycling plans to use the existing culvert, the Diversion Plan shall
13   include a description of how Vision Recycling will unplug the culvert. In addition, the Diversion Plan
14   shall describe any coordination or approvals Vision Recycling must acquire from the California
15   Department of Transportation for the use of the existing culvert.
16                      3. The Diversion Plan shall include a description and plan for maintaining the
17   improvements that divert run-on around or under the Facility.
18                      4. The Diversion Plan shall include an implementation schedule to construct the
19   improvements included therein.
20                ii.   Baykeeper shall have thirty (30) days from receipt of the Diversion Plan to request
21   clarification and/or additional documentation or propose changes to the Diversion Plan. Within thirty
22   (30) days of receiving Baykeeper’s comments to the Diversion Plan, Vision Recycling shall submit such
23   clarifications and/or documentation and make all of Baykeeper’s changes to the Retention Plan, unless
24   Vision Recycling timely requests a meet and confer in accordance with Paragraph 22 to discuss any
25   concerns. Once final, compliance with the Diversion Plan shall be a requirement of this Consent
26   Decree.
27               iii.   Vision Recycling shall fully construct and implement the BMPs included in the final
28   Diversion Plan as soon as practicable but no later than September 1, 2020.

     CONSENT DECREE                                        6                      Case No.    2:18-CV-3154
 1               iv.    Any run-on that is not diverted around or under the Facility and comes into contact
 2   with any industrial area of the Facility shall be considered stormwater that Vision Recycling shall retain

 3   in accordance with sub-paragraph B of this Paragraph.
 4          D.      Vision Recycling shall diligently file and pursue all required permit applications for the
 5   structural BMPs and shall diligently procure contractors, labor, and materials needed to complete all
 6   structural BMPs by the required deadlines.
 7          E.      Maintenance of BMP Structural Controls: Beginning on the Effective Date or the
 8   date of installation, Vision Recycling shall maintain all structural BMPs at the Facility in good operating
 9   condition and shall promptly repair any damaged or degraded structural BMPs.
10     8.   Employee Training: Vision Recycling shall develop and implement an employee training
11   program that meets the following requirements:
12          A.      Within thirty (30) days of the Effective Date, Vision Recycling shall develop and
13   implement a training program, including any training materials needed for effective implementation of
14   the training program, for the Facility (“Training Program”). The Training Program shall ensure: (1) that
15   there are sufficient number of employees delegated to achieve compliance with the Industrial
16   Stormwater Permit and this Consent Decree, and (2) that these employees are properly trained to
17   perform the activities required by the Industrial Stormwater Permit and this Consent Decree. At a
18   minimum, the Training Program shall require the following:
19                 i.       Language. Vision Recycling shall conduct the Training Program in the language
20   or languages in which all employees participating are fluent;
21                ii.       BMP Training. Vision Recycling shall train all employees on the BMPs included
22   in this Consent Decree and the SWPPP to ensure that BMPs are implemented effectively and on
23   schedule and structural BMPs are maintained properly. Vision Recycling shall train individual
24   employees on their specific responsibilities in implementing BMPs.
25               iii.       Stormwater Sampling Training. Vision Recycling shall designate an adequate
26   number of employees necessary to collect stormwater samples as required by this Consent Decree. The
27   Training Program shall include the proper sampling protocols to ensure stormwater samples are properly
28   collected, stored, and submitted to a certified laboratory.

     CONSENT DECREE                                        7                       Case No.    2:18-CV-3154
 1                 iv.          Visual Observation Training. Vision Recycling shall provide training on how and
 2   when to properly conduct visual observations to all employees performing visual observations at the

 3   Facility.
 4                  v.          Non-Stormwater Discharge Training. Vision Recycling shall train all employees
 5   at the Facility on the Industrial Stormwater Permit’s prohibition of non-stormwater discharges, so that
 6   employees know what non-stormwater discharges are and how to detect and prevent non-stormwater
 7   discharges.
 8                 vi.          All employees at the Facility shall participate in the Training Program within
 9   thirty (30) days of the Effective Date and annually thereafter. New employees shall participate in the
10   Training Program within thirty (30) days of their hiring date.
11                 vii.         The Training Program shall be provided by a representative of Vision Recycling
12   who is familiar with the requirements of this Consent Decree and the Industrial Stormwater Permit.
13                viii.         Vision Recycling shall maintain training records to document compliance with
14   this section, and shall provide Baykeeper with a copy of these records within fourteen (14) days of
15   receipt of a written request.
16                 ix.          If and when appropriate, Vision Recycling shall integrate any new training
17   requirements resulting from this Consent Decree into the Facility SWPPP. Vision Recycling shall also
18   update the SWPPP, if and when appropriate, to identify the positions responsible for carrying out
19   stormwater management, monitoring, sampling, and SWPPP implementation.
20     9.    Amendment of SWPPP:
21           A.          Within thirty (30) days after completing implementation of the Retention Plan and
22   Diversion Plan, Vision Recycling shall amend the Facility SWPPP and Site Map and submit it to
23   Baykeeper.
24                   i.     The amended SWPPP shall incorporate the improvements made to the Facility in
25   accordance with the Retention Plan and Diversion Plan, the maintenance procedures necessary to ensure
26   proper functioning of the structural BMPs, and any other the requirements and BMPs set forth in this
27   Section III of the Consent Decree and Section X of the Industrial Stormwater Permit.
28

     CONSENT DECREE                                          8                        Case No.    2:18-CV-3154
 1          B.      The amended Site Map shall comply with the Industrial Stormwater Permit, Section X.E.
 2   Specifically, the Site Map shall clearly denote the following: (a) the topography and the direction of

 3   stormwater flow for each drainage area of the Facility, (b) property boundaries, (c) known or suspected
 4   drop inlets, (d) ground type (pervious or impervious), (e) berms and the materials they are composed of,
 5   (f) any permanent structures and features, (g) discharge points, (h) sampling points, and (i) all other
 6   physical structures or items relevant under the Industrial Stormwater Permit and this Consent Decree.
 7          C.      Baykeeper shall have thirty (30) days from receipt of the amended SWPPP and Site Map
 8   to propose any changes to the SWPPP or Site Map. Within thirty (30) days of notification by Baykeeper
 9   of any proposed changes to the SWPPP or Site Map, Vision Recycling shall make all of Baykeeper’s
10   changes to the amended SWPPP and/or Site Map unless Vision Recycling timely requests a meet and
11   confer in accordance with Paragraph 22 to discuss any concerns. Compliance with the SWPPP, as
12   amended in accordance with this Paragraph, shall at all times be a requirement of this Consent Decree.
13          D.      Vision Recycling shall revise the Facility SWPPP and the Site Map if there are any
14   material changes in the Facility’s operations, including, but not limited to, changes to stormwater
15   discharge points or BMPs. Within forty-five days of the material change, Vision shall revise the
16   SWPPP and/or Site Map, submit the revision to Baykeeper, and upload the revisions to the Storm Water
17   Multiple Application and Report Tracking System (“SMARTS”).
18          E.      Baykeeper may provide comments to or seek clarification of any amended SWPPP or
19   Site within thirty (30) days of receipt. Within thirty (30) days of notification by Baykeeper of any
20   proposed changes or requests for clarification to the SWPPP or Site Map, Vision Recycling shall make
21   all of Baykeeper’s changes to the amended SWPPP or Site Map unless Vision Recycling timely requests
22   a meet and confer in accordance with Paragraph 22 to discuss any concerns. Vision Recycling shall
23   upload the Facility SWPPP or Site Map to SMARTS within thirty (30) days of finalizing revisions in
24   accordance with this Consent Decree.
25                  IV. SAMPLING, MONITORING, INSPECTION & REPORTING
26     10. Sampling Program - Stormwater: During the term of this Consent Decree, Vision Recycling
27   shall collect and analyze stormwater samples from all discharge points according to the following
28   schedule:

     CONSENT DECREE                                       9                         Case No.    2:18-CV-3154
 1           A.      Vision Recycling shall collect and analyze samples from the first two (2) qualifying
 2   storm events (“QSEs”), as defined in Section XI.B. of the Industrial Stormwater Permit, within the first

 3   half of each Wet Season during the term of this Consent Decree (October 1 to December 31).
 4           B.      Vision Recycling shall collect and analyze samples from the first two (2) QSEs within the
 5   second half of each Wet Season during the term of this Consent Decree (January 1 to May 31).
 6           C.      If Vision Recycling is unable to take a sample from any discharge point during any of the
 7   first two (2) QSEs of the first half of the Wet Season or the first two (2) QSEs of the second half of the
 8   Wet Season, Vision Recycling shall continue to sample from any subsequent QSE until four (4) samples
 9   have been collected from all discharge points in that Wet Season.
10           D.      In the event that Vision Recycling is unable to collect four (4) samples in a Wet Season,
11   Vision Recycling shall explain in writing in the End-of-Season Summary under Paragraph 13 why it was
12   unable to collect the required sample(s).
13           E.      Each stormwater sample must be analyzed for the presence of each of the parameters
14   listed in Exhibit 1.
15           F.      Should industrial processes materially change at the Facility, Vision Recycling shall
16   conduct sampling for any additional analytical parameters listed in Table 1 of the Industrial Stormwater
17   Permit and additional toxic priority pollutants listed in 40 C.F.R. § 131.38 likely to be present in the
18   Facility’s stormwater discharges in significant quantities as a result of the changed industrial processes.
19   Vision Recycling shall notify Baykeeper of any such changes within thirty (30) days of such a change.
20           G.      Certified Lab: Except for pH samples, Vision Recycling shall have all stormwater
21   samples collected pursuant to this Consent Decree delivered to a California state certified environmental
22   laboratory for analysis within the time needed for analysis within laboratory method allowable hold
23   times. The laboratory shall thereafter conduct analysis sufficient to detect individual constituents at or
24   below the Target Levels set forth in Exhibit 1. Baykeeper shall be permitted, and Vision Recycling will
25   authorize Baykeeper, to verify that the lab analyzing Vision Recycling’s stormwater samples that their
26   analysis is proper.
27
28

     CONSENT DECREE                                       10                        Case No.     2:18-CV-3154
 1          H.      Sample Result Reporting: After the Effective Date, Vision Recycling shall provide
 2   complete results from sampling and analysis to Baykeeper and to SMARTS within thirty (30) days of

 3   receipt of the laboratory report from each sampling event.
 4    11. Rain Gauge: Within thirty (30) days of the Effective Date, Vision Recycling shall install a
 5   recording rain gauge capable of continuously recording rainfall at the Facility to 0.1 inches. Vision
 6   Recycling shall maintain the rain gauge in accordance with manufacturers’ recommendations, maintain
 7   records of all maintenance, and provide maintenance records within fourteen (14) days of a request by
 8   Baykeeper.
 9    12. Quarterly Updates: Beginning October 15, 2019, Vision Recycling shall update Baykeeper in
10   writing on the progress of implementing the Retention Plan and Diversion Plan, including any delays in
11   the implementation schedule, Vision Recycling’s efforts to remedy any such delays, and modifications
12   made to either plan. Such updates are due quarterly on October 15, January 15, April 15, and July 15.
13   Vision Recycling may incorporate the July 15 update into the End-of-Season Summary.
14    13. End-of-Season Summary: By July 15 following each Wet Season that occurs during the term
15   of the Consent Decree, Vision Recycling shall prepare and send to Baykeeper an End-of-Season
16   Summary that includes the following: (1) a summary chart with all of the sample results from the
17   previous Wet Season including any and all Exceedance(s); (2) identification of any new BMP(s) that
18   Vision Recycling has implemented or will implement not already discussed in a prior End-of-Season
19   Summary or Action Plan for the immediately previous Wet Season; and (3) in the event that Vision
20   Recycling was unable to collect four (4) samples during the Wet Season, an explanation of why it was
21   unable to collect the sample(s). For purposes of this Consent Decree, an Exceedance occurs when the
22   average of all sampling results for any parameter in Exhibit 1 taken within the Wet Season exceeds the
23   annual Target Levels in Exhibit 1 or when one sample for any parameter has exceeded an instantaneous
24   Target Level in Exhibit 1.
25    14. Action Plan: If any stormwater sample taken after September 1, 2020 shows an Exceedance,
26   Vision Recycling shall submit an Action Plan in addition to an End-of-Season Summary by July 15.
27          A.      Contents of Action Plan: If an Action Plan is required, it shall include the following:
28                i.       The possible sources of the Exceedance(s) during the applicable Wet Season;

     CONSENT DECREE                                      11                        Case No.   2:18-CV-3154
 1                ii.       A proposal for and evaluation of new site-specific BMPs designed to reduce
 2   pollutants in future stormwater discharges to the Target Levels in Exhibit 1 and to achieve BAT and

 3   BCT for those constituents;
 4               iii.       Data, drawings, and other design rationale demonstrating that the proposed site-
 5   specific BMPs will reduce pollutants in future stormwater discharges to the Target Levels in Exhibit 1
 6   and achieve BAT and BCT; and
 7               iv.        A schedule to implement any revised and/or additional BMPs by the earliest
 8   practicable time, and no later than October 1 of the next Wet Season. In any Action Plan, Vision
 9   Recycling shall consider appropriate structural BMPs as necessary to adequately address its
10   Exceedances.
11          B.       Baykeeper Review of Action Plan: Baykeeper shall have thirty (30) days from receipt
12   to propose revisions to the Action Plan. However, if Baykeeper notifies Vision Recycling within thirty
13   (30) days of receipt of the Action Plan that it is unable to provide comments within thirty (30) days,
14   Baykeeper shall have an additional fifteen (15) days to propose revisions to the Action Plan. Within
15   thirty (30) days of receiving Baykeeper’s proposed revisions, Vision Recycling shall consider each of
16   Baykeeper’s recommended revisions to the Action Plan and accept them or timely request to meet and
17   confer, in accordance with Paragraph 22.
18          C.       Implementation of Action Plan:
19                  i.      Vision Recycling shall implement the Action Plan(s) adopted pursuant to this
20   Consent Decree as an obligation of this Consent Decree.
21                ii.       Vision Recycling shall diligently file and pursue all required local agency
22   applications for permits and/or approvals for the BMPs included in any Action Plan. Vision Recycling
23   shall further diligently pursue the procurement of contractors, labor, and materials to complete all BMPs
24   by the October 1 deadline.
25               iii.       Within thirty (30) days after BMPs set forth in an Action Plan pursuant to this
26   Consent Decree are implemented, Vision Recycling shall amend the Facility SWPPP to include all BMP
27   revisions or additions not otherwise already implemented and included in the SWPPP and shall provide
28   Baykeeper with a copy of such revised SWPPP.

     CONSENT DECREE                                      12                        Case No.    2:18-CV-3154
 1    15. During each Wet Season, Vision Recycling has an ongoing obligation to evaluate the BMPs
 2   implemented at the Facility and included in this Consent Decree and any current or previous Action

 3   Plans, and, if the Target Levels are exceeded, make attempts to reduce the concentrations to Target
 4   Levels for the remainder of the Wet Season. Vision Recycling shall use the results from subsequent
 5   stormwater samples as they become available to assist with their ongoing evaluation of the effectiveness
 6   of BMPs.
 7    16. Site Access: During the Term of this Consent Decree, Vision Recycling shall permit
 8   representatives of Baykeeper to perform up to two (2) physical inspections per year of the Facility
 9   during operating hours (“Site Inspection”). Baykeeper shall provide Vision Recycling twenty-four (24)
10   hours’ notice in advance of such Site Inspections. Baykeeper shall comply with all safety instructions
11   provided to Baykeeper by Vision Recycling’s staff during all Site Inspections. During Site Inspections,
12   Baykeeper shall be allowed to inspect and sample any stormwater discharges, logs, and take photos
13   and/or videos.
14    17. Reports: During the Term of this Consent Decree, Vision Recycling shall provide Baykeeper
15   with a copy of all documents submitted to the Regional Water Board or the State Water Board
16   concerning the Facility’s compliance with the Industrial Stormwater Permit. Such documents and
17   reports shall be transmitted to Baykeeper via electronic mail at the time the documents are submitted to
18   the Regional Water Board or State Water Board.
19                                 V. MITIGATION, FEES AND COSTS
20    18. Environmental Mitigation Funding: As mitigation for the alleged violations set forth in
21   Baykeeper’s 60-Day Notice and Complaint, within thirty (30) days after the Court enters this Consent
22   Decree, Vision Recycling shall pay the sum of fifteen thousand dollars ($ 15,000) to the Rose
23   Foundation for Communities and the Environment, an environmental non-profit organization, for
24   projects that will benefit the San Francisco Bay watershed. The Rose Foundation reports the grant
25   funding made with the tendered funds to the Court, U.S. Department of Justice, and the Parties, setting
26   forth the recipient and purpose of the funds. Payment shall be made to Rose Foundation for
27   Communities and the Environment, 201 4th Street, Suite 102 Oakland, CA 94607.
28    19. Reimbursement of Fees and Costs: Vision Recycling shall reimburse Baykeeper in the amount

     CONSENT DECREE                                     13                        Case No.    2:18-CV-3154
 1   of twenty-four thousand dollars ($ 24,0000) to help cover Baykeeper’s reasonable investigation, expert,
 2   and attorneys’ fees and costs, and all other reasonable costs incurred as a result of investigating the

 3   activities at the Facility related to this Consent Decree, bringing these matters to Vision Recycling’s
 4   attention, and negotiating a resolution of this action. Vision Recycling shall tender said payment to
 5   Baykeeper in three installments of eight thousand dollars ($ 8,000) each; the first of which shall be due
 6   within thirty (30) days after the Court enters this Consent Decree; the second payment shall be due
 7   within sixty (60) days after the Court enters this Consent Decree; and the third payment shall be due
 8   within ninety (90) days after the Court enters this Consent Decree.
 9     20. Compliance Monitoring Funds: Vision Recycling shall provide to Baykeeper a total of twelve
10   thousand dollars ($ 12,000) for costs and fees associated with monitoring Vision Recycling’s
11   compliance with this Consent Decree through the termination date of this agreement. Vision Recycling
12   shall tender said payment to Baykeeper in three installments of four thousand dollars ($ 4,000) each; the
13   first of which shall be due within thirty (30) days after the Court enters this Consent Decree; the second
14   payment shall be due by July 15, 2020; and the third payment shall be due by July 15, 2021.
15     21. Interest on Late Payments: Vision Recycling shall pay interest on any payments, fee or costs
16   owed to Baykeeper under this Consent Decree that Baykeeper has not received by the date due. The
17   interest shall accrue starting the first day after the payment is due and shall be computed at 1.5% per
18   month (18% per year).
19                   VI. DISPUTE RESOLUTION AND STIPULATED PENALTIES
20     22. Dispute Resolution: If a dispute under this Consent Decree arises or the Parties believe that a
21   breach of this Consent Decree has occurred, they shall follow the following procedure:
22          A.      The Parties shall schedule a meet and confer within ten (10) business days of receiving
23   written notification from the other Party of a request for a meeting to determine whether a violation of
24   this Consent Decree has occurred and to develop a plan, including implementation dates, to resolve the
25   dispute.
26          B.      If the Parties fail to meet and confer or the meet and confer does not resolve the issue,
27   after at least seven (7) business days have passed after the meet and confer occurred or should have
28   occurred, either Party shall be entitled to all rights and remedies under the law, including bringing a

     CONSENT DECREE                                       14                         Case No.    2:18-CV-3154
 1   motion before the United States District Court for the Eastern District of California for the limited
 2   purpose of enforcing the terms of this Consent Decree.

 3          C.      The Parties shall be entitled to seek fees and costs incurred in any such action pursuant to
 4   the provisions set forth in the Section 505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and
 5   applicable case law interpreting such provisions.
 6     23. Stipulated Payments: Vision Recycling shall pay the following stipulated payments during the
 7   Term of this Consent Decree.
 8          A.      $1,000 for each failure to collect a sample required under this Consent Decree, unless
 9   Vision Recycling was unable to collect the sample due to a lack of a QSE(s) or because no discharge
10   occurred at a sampling point;
11          B.      $500 per day after the report due date for each failure to timely submit any document,
12   report or other communication required in this Consent Decree; and
13          C.      $500 for each day that Vision Recycling fails to implement any BMP after the deadline in
14   this Consent Decree, unless Baykeeper has extended the deadline in writing prior to the deadline.
15          D.      Any stipulated payments described above shall be paid by September 1 of each year this
16   Consent Decree is in effect to the Rose Foundation for Communities and the Environment, 201 4th
17   Street, Suite 102 Oakland, CA 94607, with a copy of payment sent concurrently to Baykeeper.
18   Stipulated payment funds will be used by the Rose Foundation to fund projects that benefit the water
19   quality in the San Francisco Bay watershed. Baykeeper shall forgive stipulated payments up to two (2)
20   times, if Vision Recycling corrects the failure within ten (10) days of notification of failure to comply.
21   Vision Recycling shall automatically pay the Rose Foundation for Communities and the Environment all
22   stipulated payments thereafter.
23                     VII. JURISDICTION AND DISMISSAL OF COMPLAINT
24     24. Jurisdiction. For the purposes of this Consent Decree, the Parties stipulate that the United
25   States District Court of California, Eastern District of California, has jurisdiction over the Parties and
26   subject matter of this Consent Decree. The Parties stipulate that venue is appropriate in the Eastern
27   District of California and that Baykeeper has standing to bring the Complaint or any subsequent action
28   or motion pursuant to the Dispute Resolution procedures herein.

     CONSENT DECREE                                       15                         Case No.    2:18-CV-3154
 1     25. Jurisdiction to Enforce Consent Decree. The Court referenced above shall retain jurisdiction
 2   over the Parties and subject matter of this Consent Decree for the purpose of adjudicating all disputes

 3   among the Parties that may arise under the provisions of this Consent Decree. The Court shall have the
 4   power to enforce this Consent Decree with all available legal and equitable remedies.
 5     26. Submission of Consent Decree to DOJ. Within three (3) business days of receiving all of the
 6   Parties’ signatures to this Consent Decree, Baykeeper shall submit this Consent Decree to the U.S.
 7   Department of Justice (“DOJ”) and EPA for agency review consistent with 40 C.F.R. § 135.5. The
 8   agency review period expires forty-five (45) calendar days after receipt by DOJ, evidenced by
 9   correspondence from DOJ establishing the review period. In the event DOJ comments negatively on the
10   provisions of this Consent Decree, the Parties agree to meet and confer to attempt to resolve the issues
11   raised by DOJ.
12     27. Dismissal of Complaint: If there is no objection by DOJ to this Consent Decree, the Parties
13   shall (a) request the approval and entry of this Consent Decree in the exact form presented to DOJ, and
14   (b) concurrently stipulate to and request dismissal of this action with prejudice. Such dismissal shall not
15   affect the rights and obligations of the Parties under this Consent Decree, nor shall it affect the power of
16   the Court to enforce this Consent Decree.
17                                    VIII. WAIVER AND RELEASES
18     28. Baykeeper Waiver and Release of Noticed Parties: Baykeeper, on its own behalf and on
19   behalf of its officers, directors, employees, parents, subsidiaries, affiliates and each of their successors
20   and assigns releases all Defendants, their officers, directors, employees, members, parents, subsidiaries,
21   affiliates, successors or assigns, agents, attorneys and other representatives from and waives all claims
22   raised in the 60-Day Notice and/or the Complaint, including all claims for fees (including fees of
23   attorneys, experts, and others), costs, expenses, or any other sum incurred or claimed or which could
24   have been claimed for matters included in the 60-Day Notice and/or the Complaint.
25     29. Defendants’ Waiver and Release of Baykeeper: Defendants, on their own behalf and on
26   behalf of their officers, directors, employees, members, parents, subsidiaries, affiliates, or their
27   successors or assigns release Baykeeper and its officers, directors, employees, members, parents,
28   subsidiaries, and affiliates, and each of their successors and assigns from, and waive all claims which

     CONSENT DECREE                                        16                         Case No.    2:18-CV-3154
 1   arise from or pertain to, the 60-Day Notice and/or the Complaint, including all claims for fees (including
 2   fees of attorneys, experts, and others), costs, expenses or any other sum incurred or claimed or which

 3   could have been claimed for matters included in the 60-Day Notice and/or the Complaint.
 4                                 IX. MISCELLANEOUS PROVISIONS
 5     30. Execution in Counterparts: The Consent Decree may be executed in one or more counterparts
 6   which, taken together, shall be deemed to constitute one and the same document.
 7     31. Signatures: The Parties’ signatures to this Consent Decree transmitted by facsimile or
 8   electronic mail transmission shall be deemed binding.
 9     32. Construction: The language in all parts of this Consent Decree, unless otherwise stated, shall be
10   construed according to its plain and ordinary meaning. The captions and paragraph headings used in
11   this Consent Decree are for reference only and shall not affect the construction of this Consent Decree.
12     33. Authority to Sign: The undersigned are authorized to execute this Consent Decree on behalf of
13   their respective Party and have read, understood and agreed to all of the terms and conditions of this
14   Consent Decree.
15     34. Integrated Consent Decree: All agreements, covenants, representations and warranties, express
16   or implied, oral or written, of the Parties concerning the subject matter of this Consent Decree are
17   contained herein.
18     35. Severability: In the event that any of the provisions of this Consent Decree are held by a court
19   to be unenforceable, the validity of the enforceable provisions shall not be adversely affected.
20     36. Choice of Law: This Consent Decree shall be governed by the laws of the United States or,
21   where applicable, the laws of the State of California.
22     37. Full Settlement: This Consent Decree constitutes a full and final settlement of this matter.
23     38. Effect of Consent Decree: Compliance with this Consent Decree does not mean Vision
24   Recycling is complying with the Industrial Stormwater Permit, Clean Water Act, or any other law, rule,
25   or regulation.
26     39. Negotiated Agreement: The Parties have negotiated this Consent Decree and agree that it shall
27   not be construed against the Party preparing it, but shall be construed as if the Parties jointly prepared
28   this Consent Decree, and any uncertainty and ambiguity shall not be interpreted against any one Party.

     CONSENT DECREE                                       17                         Case No.    2:18-CV-3154
 1     40. Modification of the Agreement: This Consent Decree, and any provisions herein, may not be
 2   changed, waived, or discharged unless by a written instrument signed by each of the Parties.

 3     41. Assignment: Subject only to the express restrictions contained in this Consent Decree, all of the
 4   rights, duties and obligations contained in this Consent Decree shall inure to the benefit of and be
 5   binding upon the Parties, and their successors and assigns.
 6     42. Notices and Submissions: Any notices or documents required or provided for by this Consent
 7   Decree or related thereto that are to be provided to Baykeeper pursuant to this Consent Decree shall be,
 8   to the extent feasible, sent via electronic mail transmission to the e-mail addresses listed below or, if
 9   electronic mail transmission is not feasible, via certified U.S. Mail with return receipt, or by hand
10   delivery to the following address:
11          San Francisco Baykeeper
            Attention: Nicole Sasaki
12          1736 Franklin St., Suite 800
13          Oakland, CA 94612
            E-mail: nicole@baykeeper.org
14
            Unless requested otherwise by Defendants, any notices or documents required or provided for by
15
     this Consent Decree or related thereto that are to be provided to Defendants pursuant to this Consent
16
     Decree shall, to the extent feasible, be provided by electronic mail transmission to the e-mail addresses
17
     listed below, or, if electronic mail transmission is not feasible, by certified U.S. Mail with return receipt,
18
     or by hand delivery to the addresses below:
19          Vision Recycling
            Attention: Tamotsu Yamamoto
20          41900 Boscell Rd.
            Fremont, CA 94538
21
            Email: mots@visionrecycling.com
22
            W. Lee Smith
23          Michel & Associates, P.C.
            180 E. Ocean Blvd., Suite 200
24          Long Beach, California 90802
            Email: LSmith@michellawyers.com
25
            Notifications of communications shall be deemed submitted on the date that they are emailed, or
26
     postmarked and sent by first-class mail or deposited with an overnight mail/delivery service. Any
27
     changes of address or addressees shall be communicated in the manner described above for giving
28

     CONSENT DECREE                                       18                          Case No.    2:18-CV-3154
 1   notices.
 2     43. Impossibility of Performance: No Party shall be considered to be in default in the performance

 3   of any of its obligations under this Consent Decree when performance becomes impossible due to
 4   circumstances beyond the Party’s control, including without limitation any act of God, act of war or
 5   terrorism, fire, earthquake, and flood. “Circumstances beyond the Party’s control” shall not include
 6   normal inclement weather, economic hardship, or inability to pay. Any Party seeking to rely upon this
 7   Paragraph shall have the burden of establishing that it could not reasonably have been expected to avoid,
 8   and which by exercise of due diligence has been unable to overcome, the impossibility of performance.
 9                                           [signatures on next page]
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT DECREE                                     19                        Case No.   2:18-CV-3154
 1          The Parties hereto enter into this Consent Decree, Order, and Final Judgment and submit it to the
 2   Court for its approval and entry as a final judgment.
 3          SAN FRANCISCO BAYKEEPER
            Date: 6/5/19
 4
 5
            ___________________________________
 6          Sejal Choksi-Chugh
            Executive Director
 7          San Francisco Baykeeper
 8
            VISION RECYCLING, TWDC INDUSTRIES CORP.
 9          dba VISION RECYCLING
            Date:
10
11          ______________________________________
12          By:
            Title:
13
14          TOM DEL CONTE
            Date:
15
16
            ______________________________________
17
            ROBERTO AGUIRRE
18          Date:
19
20          ______________________________________

21
22   APPROVED AND SO ORDERED, this ___ day of ______________________.
23
            UNITED STATES DISTRICT JUDGE
24
25          __________________________________
            Honorable Kimberly J. Mueller
26
27
28

     CONSENT DECREE                                      20                      Case No.    2:18-CV-3154
                                          EXHIBIT 1
 1                                      TARGET LEVELS
 2
                                                       Annual        Instantaneous
 3                  Parameter            Units       Target Level     Target Level
           pH                             SU                            6.5 – 8.5
 4                                                                        400
           Total Suspended Solids        mg/L            100
 5         Oil and Grease                mg/L             15               25
           Iron Total                    mg/L            1.0
 6         Lead Total                    mg/L            0.21
 7         Zinc Total                    mg/L            0.09
           Nitrate + Nitrite Nitrogen    mg/L            0.68
 8         Phosphorus                    mg/L            2.0
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CONSENT DECREE                              1                  Case No.   2:18-CV-3154
